Citation Nr: 1625177	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  07-30 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for right lower extremity peripheral neuropathy.

7.  Entitlement to service connection for left lower extremity peripheral neuropathy.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to an initial rating in excess of 60 percent for ischemic heart disease.

10.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.

11.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

12.  Entitlement to an effective date prior to August 31, 2010, for service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

A December 2006 rating decision denied service connection for GERD, a bilateral hearing loss disability, tinnitus, a lumbar spine disability, and a left leg injury.  The Veteran perfected an appeal of all of the denied issues.

A March 2009 Board decision denied service connection for GERD and remanded the other issues for further development.  The Veteran appealed that decision to the United States Court Of Appeals for Veterans Claims.  In December 2009, the Court remanded the issue of entitlement to service connection for GERD to the Board pursuant to a Joint Motion for Remand that had been filed by the parties.

A September 2011 rating decision granted service connection for ischemic heart disease and assigned a 60 percent disability rating, effective August 31, 2010.  The Veteran perfected an appeal of the initial disability rating assigned and the effective date of service connection.

A November 2012 rating decision denied service connection for a cervical spine disability.  The Veteran perfected an appeal of that issue.

A March 2014 rating decision granted service connection for a lumbar spine disability and left lower extremity radiculopathy and assigned a 10 percent rating for each disability, effective March 3, 2006.  The Veteran perfected an appeal of the initial rating assigned each disability.

An October 2014 rating decision denied service connection for erectile dysfunction, irritable bowel syndrome, and peripheral neuropathy of the right lower extremity.  The Veteran perfected an appeal of all three of those issues.  Subsequently, in correspondence dated in October 2015, the Veteran withdrew the appeal seeking service connection for irritable bowel syndrome.

A May 2015 rating decision denied service connection for diabetes mellitus and peripheral neuropathy of the left lower extremity.  The Veteran perfected an appeal of both of those issues.

During the course of the appeal, a November 2014 rating decision assigned a temporary 100 percent rating from February 17, 2012, to June 1, 2012, for convalescence following lumbar spine surgery.  That decision also granted entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU), effective June 1, 2013.

In light of the association of additional records with the claims file and the performance of VA examinations, the Board finds that there has been substantial compliance with the prior remand instructions with respect to the claims for service connection for GERD, bilateral hearing loss, and tinnitus.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for peripheral neuropathy of the lower extremities and erectile dysfunction, and entitlement to increased ratings for a lumbar spine disability and radiculopathy of the left lower extremity are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against associating currently diagnosed GERD with any incident of service or to a service-connected disability.

2.  The competent and credible evidence of record is in equipoise as to whether currently diagnosed bilateral hearing loss disability was incurred during active service.

3.  The competent and credible evidence of record is in equipoise as to whether currently diagnosed tinnitus was incurred during active service.

4.  The preponderance of the evidence weighs against associating any currently diagnosed cervical spine disability with any incident of service.

5.  The Veteran does not have a confirmed diagnosis of diabetes mellitus.

6.  Throughout the period of appeal, the Veteran had METS on testing of 4 METS, there was no evidence of congestive heart failure, and there was no left ventricular dysfunction with an ejection fraction of less than 30 percent.

7.  The record contains no statement or communication from the Veteran received by VA prior to September 28, 2010, that constitutes an earlier, pending claim for service connection for ischemic heart disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  Resolving doubt in favor of the Veteran, a bilateral hearing loss disability was incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

3.  Resolving doubt in favor of the Veteran, tinnitus was incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6.  The criteria for a rating greater than 60 percent for ischemic heart disease throughout the period of appeal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7005 (2015).

7.  The preponderance of the evidence is against a claim for an effective date earlier than August 31, 2010, for service connection for ischemic heart disease.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. The Board has an obligation to provide reasons and bases supporting a decision.  However, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated May 2006 and March 2015 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations, and VA and private health records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  However, there is no reasons or bases requirement imposed on examiners.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  Rather, a medical opinion is adequate when it is based on consideration of a Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  Concerning the issues of entitlement to service connection for GERD and a cervical spine disability, the Board finds that the VA examinations provided are adequate.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In that instance, the Veteran will be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

GERD

The service medical records show that the Veteran was treated for gastrointestinal distress in the beginning of November 1969.  He reported cramps, feeling nauseous and having three bowel movements a day for 20 days.  He stated that he felt hungry, and he felt that he would vomit if he ate anything, though he had not actually vomited.  His stools were light tan in color with no blood or mucous.  He was prescribed Kaopectate and Compazine.

The service medical records show a second visit in November 1969.  The Veteran stated that he still had diarrhea but that his cramping and upset stomach had ceased.  The Veteran reported five bowel movements a day.  Those ranged from water to partially solid.  The Veteran reported no abdominal pain, and stated that he felt better than he did during his previous visit, though his diarrhea persisted.  He was prescribed additional Kaopectate.

At the January 1970 service separation examination, the Veteran's genitourinary system was found normal.  On a January 1970 Report of Medical History, the Veteran indicated that he did not experience frequent indigestion.

Private treatment records show the Veteran was seen in June 1978.  He reported fatigue, but had no other symptoms or complaints.

Private treatment records indicate that the Veteran was seen in September 1985.  The treating physician suggested medication for an unrelated condition, but noted that the Veteran reported a history of epigastric distress and expressed concern that the Veteran's stomach may not tolerate the new medication.

Private treatment records show that the Veteran underwent a general evaluation in July 1992.  No gastrointestinal complaints were reported.

Private treatment records indicate that the Veteran was seen in January 2000.  He reported having heartburn symptoms on and off for ten years.  Over the preceding three months, food seemed to get stuck intermittently.  The Veteran had to drink water for it to properly go down.  He stated that Tums helped somewhat with the heartburn.  He was diagnosed with GERD.  The treating physician also opined that the Veteran may have esophageal narrowing and considered the possibilities of Barrett's esophagitis, esophageal cancer, and esophageal spasm.  The Veteran was prescribed Prevacid and Metoclopramide, and advised to take Rolaids as needed.  He was also advised of behavioral and dietary changes.

At a September 2006 VA examination, the Veteran reported that his symptoms began in November 1969 when he saw the doctor for treatment for acid and belching.  He recalled being prescribed Rolaids, which helped temporarily.  The examiner noted that the service medical records did not show an evaluation for acid problems, but rather showed an evaluation for nausea and diarrhea, treated with Kaopectate.  The Veteran did not recall that.  The Veteran further reported having problems with reflux since Vietnam and taking Rolaids for years.  The examiner noted that private treatment records showed a history of gastrointestinal distress treated with Tums.  The examiner also noted the Veteran's January 2000 complaint of food getting stuck in the esophagus.  The examiner diagnosed GERD.  However, the examiner was unable to determine whether the current digestive condition was the same as the one he experienced during service without resorting to mere speculation.  The basis for that opinion was the incongruity between the symptoms and treatment the Veteran reported having in service and the symptoms and treatment shown in the service treatment records.

On VA examination in September 2010, it was noted that the Veteran was taking an NSAID which could lead to stomach upset.  The Veteran reported experiencing symptoms of acid reflux while he was on active duty in Vietnam in 1969.  He said that at the time, a doctor told him to take Rolaids, and he felt he had stomach problems since that time.  The Veteran's symptoms were currently treated with Omeprazole.  The Veteran had undergone both upper and lower GI endoscopy previously with normal results.  The examiner gave the Veteran a diagnosis of well-controlled GERD and opined that the GERD was not caused by or a result of active service.  The examiner explained that records showed that the November 1969 incident that the Veteran referred to documented treatment with antidiarrhea medication, not antacids.  Heartburn was apparently not a complaint at the time, just diarrhea, nausea, and fatigue.  The examiner's interpretation was that the Veteran was treated during active duty for an acute gastrointestinal illness, not GERD or esophagitis.  The examiner noted that the Veteran denied having frequent indigestion or stomach trouble at the time of separation from active duty.  Additionally, private treatment records documented that the Veteran was treated for multiple other complaints after service, yet the first documented complaints of GERD symptoms indicated that the Veteran's symptoms began in 1990, approximately 20 years after he left active duty.

On VA examination in February 2013, the examiner indicated that the Veteran had a diagnosis of GERD.  The Veteran said he experienced acid indigestion since active duty.  The examiner opined that it was less likely than not that GERD was related to active duty.  The examiner found that there was no evidence that the Veteran was treated with Tums and Rolaids, as the Veteran claimed.  Further, there was no evidence that the Veteran experienced GERD symptoms prior to 1990.

On VA examination in January 2014, the Veteran reported that he experienced GERD symptoms around the time of separation from active duty.  He said that he went to a local treatment provider, but was unsure of the year of treatment.  The examiner indicated that the Veteran had GERD and opined that it was less likely as not that the medications the Veteran was taking for service-connected disabilities caused the GERD.  The examiner found that it appeared that the GERD pre-dated the Veteran's medications.  The examiner further opined that it was less likely as not that the Veteran's medications aggravated GERD, as the treatment records showed good overall control of the GERD symptoms.  It was further noted that the Veteran had taken NSAIDs for non-service-connected disabilities in the past.

The evidence of record shows that the Veteran has a current diagnosis of GERD.  The Board has considered whether service connection for GERD could be warranted on a direct basis or as secondary to medications prescribed for other service-connected disability.  Significantly, none of the Veteran's medical treatment providers have given any indication in the record that the Veteran's GERD could be related to active duty service or to any service-connected disability.  The only evidence which provides any connection between the Veteran's GERD and service or other service-connected disability comes from the Veteran, his spouse, and his attorney. 

It is to be noted that the Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's and other lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issue in this case, whether GERD was caused by active service, or is otherwise related to service or any service-connected disability, those issues fall outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   As laypersons, it is not shown that the Veteran, his spouse, or his attorney possesses the medical expertise to provide such opinions, and no competent nexus opinions are of record.

The September 2010 VA examiner opined that it was less likely than not that Veteran's GERD was related to active service.  The January 2014 VA examiner opined that it was less likely than not that the Veteran's GERD was either caused by or aggravated by medications prescribed for service-connected disabilities.  The Board finds the September 2010 and January 2014 VA examiners' opinions to be more probative than the lay statements of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The opinions of the September 2010 and January 2014 VA examiners are highly probative because they are supported by detailed rationale and provided by trained medical professionals.  The VA examiners specifically identified and discussed the Veteran's contentions and theory concerning service and his disabilities.  Accordingly, the September 2010 and January 2014 VA opinions are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  No causal connection between the Veteran's service and GERD is demonstrated by the evidence of record.  The Board is sympathetic to the Veteran in that it is clear he sincerely believes his GERD was originated during service.  However, the most persuasive evidence of record does not support that contention.  The Board finds it significant that the Veteran himself indicated on a January 1970 Report of Medical History at the end of his active duty that he did not experience frequent indigestion.  He also indicated in 2000 that his heartburn symptoms began 10 years prior to that treatment.  This apparent contradiction with the Veteran's current assertions of a continuity of symptomatology makes his assertions less credible.

The Board is appreciative of the Veteran's faithful and honorable service to our country.  However, because the preponderance of the evidence is against the claim, the claim must be denied.

As the preponderance of the evidence is against the claim of entitlement to service connection for GERD, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss and Tinnitus

Impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

At the February 1968 service induction examination, pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
5
10
15
LEFT
0
0
0
15
15

At the January 1970 service separation examination, pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
10
10
--
10
LEFT
15
5
15
--
15

On a January 1970 Report of Medical History, the Veteran said that he did not experience hearing loss.

An August 2005 private treatment record shows that the Veteran had a long history of tinnitus and hearing loss.

An August 2006 VA examination report found a hearing loss in each ear for VA purposes, and constant bilateral tinnitus secondary to the hearing loss.  The examination report included an opinion to the effect that the Veteran's hearing loss and tinnitus were not related to service.  The examiner based that opinion on evidence of normal hearing at the time of discharge.  

On VA examination in February 2010, pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
30
55
65
75
LEFT
20
30
40
55
65


Speech discrimination scores were 92 percent for the right ear and 94 percent for the left ear.  The examiner indicated that the Veteran did not have hearing loss in either ear for VA purposes at the time of separation from active duty.  The examiner opined that the Veteran's hearing loss did not begin in service but was more likely related to noise exposure after service.  The examiner further opined that the Veteran's tinnitus was related to his hearing loss and had its onset many years following service.

As an initial matter, the February 2010 VA audiological findings support the conclusion that the Veteran has a bilateral hearing loss disability for VA compensation purposes, as he demonstrated an auditory threshold of 65 decibels for the right ear and 55 decibels for the left ear at 3000 Hertz.  38 C.F.R. § 3.385 (2015).  The February 2010 VA examination also provides a diagnosis of tinnitus.

Therefore, the question to be decided in the present appeal is whether that hearing loss and tinnitus are associated with the Veteran's active duty.  With respect to whether the Veteran experienced an in-service disease or injury, he asserts that he was exposed to acoustic trauma through exposure to gunfire.  Significantly, the Veteran's service personnel records show that the Veteran had a military occupational specialty of 11E, armored crewman and served in the infantry armored cavalry.  Additionally, he was awarded the Vietnam Service Medal and qualified as a Marksman with the M-14.  Based on that evidence, it is clear that the circumstances of the Veteran's service would have exposed him to acoustic trauma during service.  Thus, the Board does not dispute that he likely experienced acoustic trauma during service.

With respect to whether there is a nexus or relationship between the current tinnitus and bilateral hearing loss disability and service, the Board acknowledges that the August 2006 and February 2010 VA examiner opined that it was less likely as not that the claimed hearing loss and tinnitus were related to service, due to the Veteran having normal hearing at separation.  However, the examiner made no discussion regarding the Veteran's exposure to acoustic trauma during combat.  Minimal reasoning was given to support the opinion.  Therefore, although the VA examiner is competent and credible to provide the given opinion, the opinion is assigned little probative weight.  

Further, it is important to note that the Board may not rely on a medical opinion that rejects a Veteran's lay history solely because it is not corroborated by medical records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report difficulties hearing as that comes to him through his senses and requires only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  

The Veteran is competent to describe his in-service noise exposure and current difficulty hearing and ringing in his ears, and the Board finds that his assertions are credible.  After a review of the evidence of record as a whole, and in light of the foregoing, the Board is satisfied that the Veteran's current bilateral hearing loss disability and tinnitus cannot be disassociated from his in-service exposure to acoustic trauma.  Thus, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine Disability

The Veteran contends that he injured his neck during service.  He stated that on March 24, 1969, he was serving as a loader aboard a tank that struck a mine.  The resulting explosion lifted the tank off the ground and caused physical damage to everyone inside.  The Veteran also stated that a firefight broke out immediately afterward and lasted 15 to 20 minutes.

In support of that claim, the Veteran has included a "buddy" statement from E.O., who confirmed the Veteran's account of the mine explosion and subsequent firefight.  

The service records confirm the mine explosion.  However, the service treatment records are negative for any signs, symptoms, or diagnoses of a cervical spine disability of any sort.  At the Veteran's January 1970 service separation examination, his spine was deemed normal.  On his January 1970 Report of Medical History, the Veteran said that he did not experience arthritis or back trouble of any kind.

A private treatment record from February 1980 revealed a slight anterior cervical adenopathy on a neck examination.

On VA examination in August 2013, the Veteran could not pinpoint a specific event which caused the onset of his neck pain, but he figured that it must be related to his time on active duty.  He experienced neck pain off and on since the 1970s.  An X-ray revealed moderate degenerative changes of the cervical spine.  The examiner reviewed the documentation of the Veteran's in-service 1975 tank accident, the lay statements concerning the tank accident, and the Veteran's reports of pain.  The examiner explained that the mechanics of the accident explained the Veteran's current lumbar spine disability, but not his current cervical spine disability.  The examiner explained that X-rays showed a cervical spine disability that was explained by the normal process of aging.  

The Board finds that the Veteran is not entitled to presumptive service connection for degenerative changes of the cervical spine as a chronic disease pursuant to the provisions of 38 C.F.R. § 3.309(a).  The earliest post-service medical treatment records diagnosing the Veteran with a cervical spine disability are dated in 2013, and the Veteran separated from active duty in 1970.  No diagnosis of a cervical spine disability was made within one year of separation from service.  Thus, the Board finds that the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).

The Veteran has a current diagnosis of degenerative changes of the cervical spine.  Therefore, the question to be decided in the present appeal is whether that cervical spine disability is associated with active duty.  However, none of the Veteran's medical treatment providers have given any indication in the written record that the Veteran's cervical spine disability is related to active service.  The only evidence which provides any connection between the Veteran's cervical spine disability and service comes from the Veteran and his attorney. 

It is to be noted that the Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's and other lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issues in this case, whether a cervical spine disability was caused by active service or some other etiology, those issues fall outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   As a layperson, it is not shown that the Veteran or his attorney possesses the medical expertise to provide such opinions, and no competent nexus opinions are of record.

The August 2013 VA examiner opined that it was less likely than not that Veteran's cervical spine disability was related to active service.  The Board finds the August 2013 VA examiner's opinion to be more probative than the lay statements of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The opinion of the August 2013 VA examiner is highly probative because it was supported by detailed rationale and provided by a trained medical professional.  The VA examiner specifically identified and discussed the Veteran's contentions and theory concerning service and his disabilities.  In particular, the examiner discussed the mechanics of the Veteran's in-service mine explosion and discussed how they would affect the lumbar spine but not the cervical spine.  Additionally, the examiner addressed other possible etiologies.  Accordingly, the August 2013 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  No causal connection between the Veteran's service and cervical spine disability is demonstrated by the evidence of record.  Again, the Board is appreciative of the Veteran's faithful and honorable service to our country.  However, because the preponderance of the evidence is against the claim, the claim must be denied.

As the preponderance of the evidence is against the claim of entitlement to service connection for a cervical spine disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Diabetes Mellitus

At the January 1970 service separation examination, a urinalysis was negative for glucose.  On a January 1970 Report of Medical History, the Veteran indicated that he did not experience sugar or albumin in his urine.

An August 2005 private treatment record shows that the Veteran had an A1C reading of 5.9 percent.  His blood sugar reading was 125.  He was not fasting.  The treatment provider asked the Veteran to return and have a fasting blood sugar reading.  The examiner noted that the reading needed to be less than 110 to truly say that he did not have diabetes.

A private treatment record from November 2014 shows that the Veteran had an A1C test reading of 6.7 percent in September 2014.  The treatment provider indicated that the Veteran was to be treated for diabetes.

A private treatment record from January 2015 contains an A1C test reading of 6.0 percent.

A hospital admission record from April 2015 contains a diagnosis of diabetes mellitus.

A VA examiner reviewed the Veteran's records in April 2015 and remarked that the Veteran did not have an official diagnosis of diabetes mellitus.  It was noted that the Veteran had an A1C reading of 6.7 percent in September 2014 and a fasting plasma glucose of 99 in January 2014.  The examiner found that it appeared that the Veteran had been diagnosed with diabetes off of the single A1C reading of 6.7 percent from September 2014, whereas the official diagnostic criteria for diabetes mellitus requires either a fasting plasma glucose reading greater than 126 mg/dl on two or more occasions, an A1C of 6.5 percent on two or more occasions, a two hour plasma glucose greater than 200 ml/dl on a glucose tolerance test, or a random plasma glucose greater than 200 ml/dl with classic symptoms of hyperglycemia.

The same VA examiner reviewed the Veteran's records in July 2015 and reiterated that there was no official diagnosis of diabetes mellitus as the Veteran did not meet the diagnostic criteria for a diagnosis of diabetes mellitus.  The examiner specified that the Veteran had previously been given a diagnosis of diabetes mellitus based on a single elevated A1C reading of 6.7% on September 18, 2014, whereas an official diagnosis should only be made after at least two A1C readings are taken over 6.5%.  The Veteran's recent A1C reading from January 2015 of 6.0% did not meet the criteria.  The examiner also noted that the Veteran's pre-existing polyneuropathy had been attributed to diabetes mellitus.  However, the examiner opined that the polyneuropathy was more likely due to multiple other factors, to include peripheral vascular disease.

The Board finds that service connection for diabetes mellitus is not warranted.  While the Veteran has clearly had elevated blood sugar readings, the preponderance of the evidence does not show that these readings have resulted in an actual confirmed diagnosis of diabetes mellitus.

In this matter, the Board acknowledges the private treatment records which show treatment for diabetes.  However, the Board finds that the most probative evidence in this case comes from the VA examiner who reviewed the file in April and July 2015.  That examiner specifically reviewed the private treatment records and explained why the Veteran did not meet the diagnostic criteria for a diagnosis of diabetes mellitus.  The examiner referenced the applicable treatment records and provided detailed reasoning for the opinions.  For these reasons, the Board finds that the opinion of the VA examiner outweighs the other evidence of record.  The examiner specifically considered the previous evidence of record and provided a sound basis to refute those opinions that suggested that the Veteran did have diabetes.

The Veteran has had elevated blood sugar.  However, as explained by the VA examiner, the elevated readings have not been high enough and consistent enough to meet the diagnostic criteria for a confirmed diagnosis of diabetes mellitus.  Therefore, the requirement that there be current disability has not been met.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board finds that service connection is not warranted for diabetes mellitus because there is no confirmed diagnosis of diabetes mellitus.  Although the Board is sympathetic to the Veteran's claim, absent a confirmed diagnosis, service connection cannot be granted.  The preponderance of the evidence is against a finding that a diagnosis of diabetes mellitus is warranted.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Ischemic Heart Disease

The Veteran's ischemic heart disease is rated under Diagnostic Code 7005, used for rating arteriosclerotic heart disease.  Under Diagnostic Code 7005, a 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent rating is assigned where there is chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Diagnostic Code 7005, Note (2) (2015).

The Veteran underwent cardiac catheterization in February 2010.

On a submission date-stamped as received by VA on September 28, 2010, the Veteran filed a claim for service connection for ischemic heart disease.

On VA fee-basis examination in December 2010, the Veteran reported daily fatigue, angina, and dyspnea two to three times per week, and dizziness once per week.  The ejection fraction was 60 to 65 percent, and METS were estimated at 4.  

A January 2012 treatment record shows that an electrocardiogram (ECG) taken in December 2011 showed an ejection fraction of 60 to 65 percent.  The Veteran took aspirin and Plavix.  The examiner remarked that the Veteran was asymptomatic.

On VA examination in February 2013, it was noted that the Veteran had ischemic heart disease.  The Veteran's treatment plan included taking continuous medication.  The Veteran had been prescribed Asa, Plavix, and Atenolol.  METS testing was performed, and the Veteran denied experiencing symptoms with any level of activity.  There was no evidence of cardiac dilation or hypertrophy.  The left ventricular ejection fraction was 65 percent.  

An ECG taken in March 2013 found an ejection fraction of 60 to 65 percent.

An ECG taken in March 2014 found a visual estimated ejection fraction of 60 percent.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial rating for ischemic heart disease greater than 60 percent.  The evidence of record does not more nearly approximate the criteria for the next higher rating.  38 C.F.R. § 4.7 (2015).

The medical evidence includes both private treatment records and VA treatment records.  This evidence shows that throughout the period of appeal, there was no evidence of congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 30 percent.  The lowest ejection fraction percentage recorded throughout the period of appeal was 60 percent.  Further, the Veteran had an exercise capacity of estimated 4 METS.  

The Board accepts that the Veteran is competent to report on his functional impairment such as difficulty walking, dyspnea, and fatigue.  Laypersons are competent to report symptoms and events that they experience through their senses.  38 C.F.R. § 3.159(a)(2) (2015); Charles v. Principi, 16 Vet. App 370 (2002).  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, the scheduler criteria for ischemic heart disease are predicated on medical findings and not subjective symptoms.  Here, the medical findings do not more nearly approximate the criteria for the next higher rating.  The more probative evidence consists of that prepared by neutral skilled professionals, and that evidence demonstrates that the currently assigned rating is appropriate for ischemic heart disease.

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule.  However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal.  38 C.F.R. § 4.104, Diagnostic Codes 7001-7019 (2015).

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating can be assigned based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular rating for the service-connected ischemic heart disease disability at issue is adequate.  There is no allegation or evidence of exceptional factors in this appeal with regard to the service-connected ischemic heart disease, or in combination with other service-connected disabilities.  The symptoms experienced by the Veteran are contemplated by the appropriate diagnostic criteria as set forth above which rate the disability based on laboratory results of testing which results in fatigue, dizziness, dyspnea, and syncope.  

Therefore, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate his symptomatology.  Thun v. Peake, 22 Vet App 111 (2008).  

The Veteran has been awarded a TDIU effective June 1, 2013.  The evidence suggests that the Veteran maintained employment prior to June 1, 2013.  Consequently, further analysis of whether the ischemic heart disease has caused the Veteran to be unemployable is not required.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Accordingly, the Board finds that issue of entitlement to an unemployability rating has not been raised.

Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2015).  The effective date for service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015). 

Retroactive effective dates are allowed, to a certain extent, in cases where service connection or an increase of compensation is awarded pursuant to a liberalizing law.  To be eligible for a retroactive payment under those provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that the eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  Those provisions apply to original and reopened claims, and claims for increase.  38 U.S.C.A. § 5110(g) (2014); 38 C.F.R. § 3.114(a) (2015); McCay v. Brown, 9 Vet. App. 183 (1996).

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides.  Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002). 

Specifically, a class member is defined as a Vietnam Veteran who has a covered herbicide disease, including ischemic heart disease.  Certain effective dates apply if a class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816 (2015).  However, if the requirements of 38 C.F.R. § 3.816 are not met, the effective date shall be assigned according to 38 C.F.R. § 3.114 and 38 C.F.R. § 3.400.  38 C.F.R. § 3.816(c)(4) (2015).

VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  The intended effect of that amendment was to establish presumptive service connection for the disease based on herbicide exposure.

A claim will be considered a claim for compensation for a particular covered herbicide disease if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816(c)(2)(i) (2015).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (West 2015).  An application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014); Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2015); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

The facts in this case are not in dispute.  On a submission date-stamped as received by VA on September 28, 2010, the Veteran filed a claim for service connection for ischemic heart disease.

A September 2011 rating decision granted service connection for ischemic heart disease and assigned a 60 percent disability rating, effective August 31, 2010.  

The Board finds that entitlement to an effective date earlier than August 31, 2010, for service connection for ischemic heart disease is not warranted.  The Veteran first filed a claim for service connection for ischemic heart disease that was received by VA on September 28, 2010.  There was no formal claim, informal claim, or written intent to file a claim for ischemic heart disease prior to that date, which was more than one year following the date of separation from service.  An effective date of August 31, 2010 was assigned, as that was the effective date of the liberalizing law which added ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents, and the Veteran filed his claim within one year of the effective date of the liberalizing law.

To qualify for an earlier effective date under the liberalizing legislation, the Veteran would have had to have filed a prior claim for entitlement to service connection for ischemic heart disease and been denied that benefit within the applicable dates. 

Accordingly, the Board finds that the claim for an effective date earlier than August 31, 2010, for service connection for ischemic heart disease must be denied.  No claim was received for benefits for ischemic heart disease prior to September 28, 2010.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for GERD is denied.

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to an initial disability rating in excess of 60 percent for ischemic heart disease is denied.

Entitlement to an effective date prior to August 31, 2010, for service connection for ischemic heart disease is denied.


REMAND

The Veteran asserts entitlement to service connection for peripheral neuropathy of both lower extremities, service connection for erectile dysfunction, entitlement to a higher rating for a lumbar spine disability, and entitlement to a higher rating for radiculopathy of the left lower extremity.  Those claims appear to be encompassed within and inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

The Veteran's attorney has specifically asserted that the Veteran experiences erectile dysfunction secondary to a service-connected lumbar spine disability.  Additionally, the private and VA treatment records document symptoms of neuropathy and radiculopathy.  The Veteran last underwent VA examination of the lower back in July 2014, and at that time, the examiner specified that some of the Veteran's symptoms were consistent with a radiculopathy and some were consistent with a neuropathy.  The examiner specified that it was unclear which symptoms were attributable to radiculopathy and which were attributed to neuropathy.

When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Where the evidence of record does not indicate the current state of the Veteran's disability, a more contemporaneous VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  In light of the unclear and overlapping symptoms, the Board finds that an updated VA examination would be helpful in properly identifying and delineating the radiculopathy, neurology, and back claims.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of outstanding treatment records.  All attempts to locate records must be documented in the claims file.

2.  Schedule the Veteran for VA orthopedic and neurological examinations, by an appropriate physician.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished, and all clinical findings must be reported in detail.  Any opinion expressed should be accompanied by a complete rationale.  The examiner should state all examination findings, with the rationale for the comments and opinions expressed.  

(a)  The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the lower back disability, to include radiculopathy of either lower extremity, peripheral neuropathy of either lower extremity, or erectile dysfunction.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any radiculopathy of either lower extremity, peripheral neuropathy of either extremity, or erectile dysfunction had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  In offering the requested opinion, the examiner is specifically asked to discuss the Veteran's documented in-service accident where he was thrown from a tank following a mine explosion.  

(b)  If the examiner opines that the disabilities are not as likely as not due to service, then the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any radiculopathy of either lower extremity, peripheral neuropathy of either extremity, or erectile dysfunction are caused by or aggravated by either the service-connected lumbar spine disability or the service-connected ischemic heart disease, or medications taken to treat the service-connected disabilities.  

(c)  Concerning any neurological findings, the examiner must state what nerve is affected and whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner should provide an opinion as to whether it is mild, moderate, moderately severe, or severe, and should state whether there are sensory, motor, or strength loss manifestations.

(d)  The physician must conduct range of motion testing of the thoracolumbar spine, expressed in degrees.

(e)  The physician must make specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences functional loss of the thoracolumbar spine due to pain or any of the other symptoms noted above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

(f)  If muscle spasm or guarding is present, the examiner should state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(g)  The physician should comment as to the existence and frequency of any incapacitating episodes, periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  If the Veteran has incapacitating episodes associated with the lumbar spine disability, the examiner should specify their frequency and duration.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


